UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7121


QUINTON WHEELER,

                  Plaintiff – Appellant,

             v.

HARLEY G. LAPPIN, Director; JOE DRIVER, Warden; JEFF BOYLES,
Medical Administrator; JORGES VAZQUEZ, Medical Doctor; A.
PELLOTHEODOROS, Correction Officer,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cv-00206-IMK-JSK)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quinton Wheeler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Quinton   Wheeler     appeals     the    district   court’s        order

accepting     the   recommendation       of     the    magistrate       judge      and

dismissing     without    prejudice      his     42    U.S.C.    § 1983        (2006)

complaint     for   failure      to    exhaust       administrative         remedies,

denying his motion for preliminary injunction, and denying his

motion to supplement his claim.             We have reviewed the record and

find   no   reversible    error.        Accordingly,      we    affirm       for   the

reasons stated by the district court.                  Wheeler v. Lappin, No.

1:08-cv-00206-IMK-JSK      (N.D.W.     Va.     June 4, 2009).          We   dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials      before    the    court      and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                        2